— In this proceeding, pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Burton Sherman, J.), entered on July 7, 1988, to review a determination of the respondent Human Resources Administration of the City of New York, dated November 6, 1987, which suspended petitioner from his position as staff analyst, the determination is unanimously confirmed and the petition dismissed, without costs and disbursements.
Contrary to the petitioner’s contentions, the Commissioner’s determination that petitioner’s actions were insubordinate, objectionable, disruptive and unacceptable is supported by substantial evidence (Matter of Berenhaus v Ward, 70 NY2d 436). Moreover, the petitioner failed to demonstrate bias on *291the part of the Hearing Officer to mandate disqualification (Matter of O’Neil v De Santis, 40 AD2d 924). The contention that the length of the suspension was without authority is erroneous (see, Matter of Trotner v Bartlett, 54 AD2d 655, appeal dismissed 40 NY2d 1046, lv denied 41 NY2d 801). Finally, it cannot be said that the 80-day total suspension imposed was excessive (Matter of Pell v Board of Educ., 34 NY2d 222).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Concur — Murphy, P. J., Kupferman, Carro, Kassal and Wallach, JJ.